Title: To George Washington from Silas Deane, 12 August 1778
From: Deane, Silas
To: Washington, George


          
            Dear sir
            Philadelphia August 12th 1778
          
          I had the pleasure of receiving your polite & Freindly Letter of the 25th Ulto
            but Three days ago, and Col. Bannister informing me, he  should set
            out in a Day, or Two, for the Army, prevented my
            instantly writing to tell you, how happy I am to find that my Conduct has met your
            Approbation, & how much I consider myself honored by it. next to the
            satisfaction which rises from a consciousness, of having faithfully and successfully
            served one’s Country, a Satisfaction, which no one in the world can enjoy to a greater
            degree than Yourself, a generous mind must ever esteem that, which flows from the
            approbation of Persons, of your distinguished character, and merit. my design is to
            reimbark for France in a few Months, but whither in a public Character, or not, is
            uncertain. I have not as yet learned, except from The information of my Freinds in
            private, what were the reasons for my being recalled, and though I have understood by
            their and by the general Conversation of others that it is expected, that I return to
            France in a public Character yet as the Affairs I was engaged in, for the public, which
            I was obliged to leave unsettled, oblige me to return, though it should be in a private
            Character, I have not been sollicitous about the resolutions that may be taken on the
            Subject. The reception of the French Minister and other affairs, which have engaged the
            Attention of Congress since my return has prevented my having a public Audience, but I
            expect One in a few Days, after which I shall do myself
            the honor, of paying you a Visit at Head Quarters, and am in hopes that his Excellency
            Mr Gerard will visit you at the same Time; he is very desirous of an Opportunity of
            paying personally his respects to one, for whom he, as well as his Nation, & I
            may add, all the brave and generous in Europe have the highest Esteem. I promise myself
            the pleasure of communicating many things in a personal Conversation which may be
            agreeable and entertaining to You, but which cannot so well be put into a Letter;
            meantime I have taken the Liberty of enclosing the Copies, of a Letter from Mr De
            Vergennes to the President of Congress, of one from him to Me, & of one from
            Docr Franklin to the President. I send them because I
            think it will be agreeable to You to find that the Sentiments entertained of Me by his
            Majesty & the Court of France, & by Our mutual Freind have been similar
            to those which you have honored Me with. I most sincerely congratulate You on the
            favorable prospects before Us, happily oweing to the perseverance, and bravery of your
            Army, in a principal degree, and though I have not had the honor of sharing with You the
            dangers & the honors of the Feild; yet no one has, or can ever be more sensibly
            affected, & interested by both the one, & The other, in hopes that I
            shall soon have the honor of waiting on You in person, I am with the most sincere
            respect & Esteem Your Excellencys most Obedt & Very humle servt
          
            Silas Deane
          
        